UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1522



HERBERT HAYES,

                                              Plaintiff - Appellant,

          versus


GEMMA POWER SYSTEM, LLC; EDDIE HACELTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-312-5-F)


Submitted:   September 8, 2003            Decided:   October 22, 2003


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Hayes, Appellant Pro Se. Allen Holt Gwyn, Jr., CONNER, GWYN
& SCHENCK, P.L.L.C., Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Hayes appeals the district court’s orders granting

Respondents’     motion      for   summary   judgment     in   his   employment

discrimination action and denying reconsideration of that order. We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.                See Hayes

v. Gemma Power Sys., L.L.C., No. CA-01-312-5-F (E.D.N.C. Feb. 19,

2003 & Apr. 11, 2003).        We dispense with oral argument because the

facts   and   legal    contentions     are   adequately    presented     in   the

materials     before   the    court   and    argument   would    not    aid   the

decisional process.




                                                                       AFFIRMED




                                        2